                IN THE UNITED STATES DISTRICT COURT FOR THE
                          SOUTHERN DISTRICT OF GEORGIA
                                 AUGUSTA DIVISION


                                               *
EVELYN BROWN,
                                               *


                                               *
        Plaintiff,
                                               *


             V.                                *                    CV 118-199
                                               *


EQUIFAX INFORMATION SERVICES,                  *
LLC, a Georgia limited liability *
company, and WORLD FINANCE       *
CORPORATION OF GEORGIA, a                      *
                                               ★
Georgia corporation, d/b/a
STERLING FINANCE,

        Defendants.                            *
                                               ■k




                                         ORDER




        Before the Court is Plaintiff's notice of voluntary dismissal

(Doc.    15),     which   dismisses      her        claims   against    Defendant    World

Finance Corporation of Georgia without prejudice.                        IT IS THEREFORE

ORDERED that       Plaintiff's claims against Defendant World Finance

Corporation of Georgia are DISMISSED WITHOUT PREJUDICE.                          Each party

shall bear its own costs and attorney's fees with respect to the

dismissed       claims.    The   Clerk    is        DIRECTED   to   terminate    Defendant

World Finance Corporation of Georgia d/b/a Sterling Finance from

the     case.        Plaintiff's         claims        against       Defendant     Equifax

Information Services,        LLC shall proceed in due course.
    ORDER ENTERED at Augusta, Georgia, this        day of March,

2019.




                                  J. RAwmL HALL, CHIEF JUDGE
                                  UNITED' STATES DISTRICT COURT
                                  SQimtERN DISTRICT OF GEORGIA
